 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      NEIL THOMPSON,
                                                              CASE NO. 2:19-cv-02004-RAJ-JRC
11                              Plaintiff,
                                                              ORDER GRANTING THIRD
12              v.                                            STIPULATED MOTION TO
                                                              EXTEND ANSWER DEADLINE
13      QUOTEWIZARD.COM LLC,

14                              Defendant.

15

16          This matter is before the Court on the parties’ third stipulated motion to extend the

17   deadline for defendant to file a responsive pleading to plaintiff’s complaint. See Dkt. 23, at 1.

18   Having considered the matter and the parties’ stipulation, the motion is granted. The Clerk’s

19   Office shall update the docket to reflect that the deadline for defendant to file a responsive

20   pleading to plaintiff’s complaint is March 5, 2020.

21          Dated this 20th day of February, 2020.

22

23
                                                           A
                                                           J. Richard Creatura
24                                                         United States Magistrate Judge


     ORDER GRANTING THIRD STIPULATED MOTION
     TO EXTEND ANSWER DEADLINE - 1
